Title: From George Washington to David Stuart, 30 November 1787
From: Washington, George
To: Stuart, David



Dear Sir,
Mount Vernon 30th Novr 1787.

Your favor of the 14th came duly to hand. I am sorry to find by it that the opposition is gaining strength. At this however I do not wonder. The adversaries to a measure are generally, if not always, more active & violent than the advocates; and frequently employ means which the others do not, to accomplish their ends.
I have seen no publication yet, that ought, in my judgment, to shake the proposed Government in the mind of an impartial public. In a word, I have hardly seen any that is not addressed to the passions of the people; and obviously calculated to rouse their fears. Every attempt to amend the Constitution at this time, is, in my opinion, idly vain. If there are characters who prefer disunion, or seperate Confederacies to the general Government which is offered to them, their opposition may, for ought I know, proceed from principle; but as nothing in my conception is more to be depricated than a disunion, or these seperate Confederacies, my voice, as far as it will extend, shall be offered in favor of the latter.
That there are some writers (and others perhaps who may not

have written) who wish to see these States divided into several confederacies is pretty evident. As an antidote to these opinions, and in order to investigate the ground of objections to the Constitution which is submitted to the People, the Fœderalist, under the signature of Publius, is written. The numbers which have been published I send you. If there is a Printer in Richmond who is really well disposed to support the New Constitution he would do well to give them a place in his Paper. They are (I think I may venture to say) written by able men; and before they are finished, will, if I mistake not, place matters in a true point of light. Altho’ I am acquainted with some of the writers who are concerned in this work, I am not at liberty to disclose their names, nor would I have it known that they are sent by me to you for promulgation.
You will recollect that the business of the Potomack Company is withheld from the Assembly of Maryland until it is acted upon in this State—That the sitting of that Assembly is expected to be short—And that our operations may be suspended if no other recourse is to be had than to common law processes to obtain the dividends which are called for by the Directors, & not paid by the Subscribers.
Certificate & Commutation taxes I hope will be done away by this Assembly. And that it will not interfere either with public treaties, or private contracts. Bad indeed must the situation of that Country be, when this is the case. With great pleasure I received the information respecting the commencement of my Nephews political course—I hope he will not be so buoyed up by the favourable impression it has made as to become a babbler.
If the Convention was such a tumultuous, & disorderly body as a certain Gentleman has represented it to be, it may be ascribed, in a great degree to some dissatisfied characters who would not submit to the decisions of a majority thereof.
I shall depend upon the Corn from Mr Henley—all here are well & join me in good wishes for you—I am Dr Sir Yrs Affectionately

Go: Washington

